 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 675 of District Lodge 76, International Associa-tion of Machinists and Aerospace Workersand F.N. Burt Company, Inc. and Graphic Arts Interna-tionalUnion,Local261,AFL-CIO.Case3-CD-446within the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDFebruary 13, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by F. N. Burt Company. Inc.,herein called the Employer, alleging that Local 675ofDistrictLodge 76, International Association ofMachinists and Aerospace Workers, herein called theI.A.M., had violated Section 8(b)(4)(D) of the Act.The charge alleges, in substance, that the I.A.M., bythreats and economic action, violated the Act in thatone of the purposes of such conduct was to force theEmployer to assign certain work to its membersrather than to members of Graphic Arts Internation-alUnion, Local 261, AFL-CIO, herein called theG.A.I.U. or Graphic Arts. Pursuant to a notice, ahearingwas held in Buffalo, New York, beforeHearing Officer Raymond J. Ratajczak on October29 and 30, 1973. All parties appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to present evidencebearing on the issues. Thereafter, the Employer andthe G.A.I.U. filed briefs. These briefs have been dulyconsidered by the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OE THE EMPLOYERThe Employer, a Delaware Corporation with itsprincipal office and place of business in Cheektowa-ga,New York, is engaged in the manufacture ofpaper boxes and packaging products. The partiesstipulated, and we find, that during the past year theEmployer has received goods and materials valued inexcess of $50,000 directly from sources outside theState of New York.We find that the Employer is engaged in commerce209 NLRB No. 13The parties stipulated, and we find, that theG.A.I.U. and the I.A.M. are labororganizationswithin themeaning of Section 2(5)of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer operates a plant which manufac-tures folding cartons and rigid boxes. The Employ-er'splant houses two separate manufacturing divi-sions, the Folding Carton Division and the Set UpBox division. Approximately 285 production employ-ees of the Folding Carton Division are representedby the G.A.I.U., and approximately 325 employeesof the Set Up Box division are represented by theI.A.M., which also represents shipping and receivingemployees servicing both divisions. Pursuant to thenew-equipment provision of its contract with theG.A.I.U., the Employer assigned to members of theG.A.I.U. the operation of its new roll board sheetermachine.InMay 1973, the Employer notified the I.A.M. thatthe roll board sheeter, which had not previously beenutilized by the Employer, would be brought into theplant in August 1973 for the purpose of sheetingboard to be processed into cartons by its FoldingCarton Division and that it would be operated byemployees who were represented by the G.A.I.U. Ata subsequent meeting, in June 1973, the I.A.M.'spresident told the Employer's officials, "You'll meetwith me one way or another, either here or in thestreet."The roll board sheeter began operation on Septem-ber 24, 1973, manned by employees represented bythe G.A.I.U. On September 28, 1973, members of theI.A.M. established a picket line at the plant entranc-es,carrying signs which read "unfair to labor."B.TheWork in DisputeThe work in dispute involves the operation of theEmployer's new roll board skeeter machine.C.Contentions of the PartiesThe Employer contends that the assignment wasmade pursuant to its collective-bargaining agreementwith the G.A.I.U. covering employees of the FoldingCarton Division and that the roll board sheeter herein issue was designed and purchased for the specificpurpose of producing sheeted hoard with the quality, LOCAL 675,MACHINISTSgrade, and specifications required for the productionof folding cartons by the Folding Carton Division.Further, the Employer and the G.A.I.U. contend thatthe assignment of the disputed work was based onconsiderations of efficiency and economy of opera-tion, in that,inter alia,the roll board sheeter wasinstalled in an area of the plant immediately adjacentto the Folding Carton Division's lithographic press-room and staging area where that division's sheetedboard is stored prior to moving on to the presses.The I.A.M. contends that the disputed workbelongs to employees which it represents becausethere is a sheet cutter classification agreement in itscontract with the Employer.D.Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The facts show that theEmployer assigned the work to its employees who aremembers of or are represented by the G.A.I.U. TheI.A.M. demanded that the Employer take the workaway from members of the G.A.W. and assign it toitsmembers. In support of its demand, the I.A.M.picketed and caused a work stoppage. Accordingly,we find that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated.The three parties have not agreed upon a methodof settling this jurisdictional dispute. As the G.A.I.U.isnot a party to an agreement to be bound by anarbitration proceeding in this matter, it is unneces-sary to consider whether the I.A.M. and theEmployer are bound by such an agreement.'It is thus clear from the foregoing, and we find, thatat the time of the instant dispute there did not existany agreed-upon or approved method for thevoluntary adjustment of the dispute to which allparties to the dispute were bound.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us.1.Certifications and collective-bargainingagreementsThere is no Board certification determining thebargaining representative for the employees assignedto perform the work in dispute. The I.A.M. wascertifiedby the Board in 1965 as the collective-iSan Diego Stereoiipers'UnionNo 82, affiliatedwith the InternationalSiereotVper%and ElertronpersUniun of North4merica(Union-TribunePublishing Company),20] N LRB 893OffsetWorkers,Printing Pressmen &33bargaining representative for the following unit ofthe Employer's employees:All production and maintenance employees of theCompany at its Eric County, New York plant,truck drivers, stock-handlers, inspectors, factoryrecord clerks (timekeepers) and stationary engi-neers, excluding machine shop employees and alloffice clerical employees, employees of the Fold-ing Carton Division comprised of the lithographand creaser departments, professional and engi-neering employees.The record shows that the Employer is a party tocollective-bargaining agreementswith each of thetwo labor organizations claiming the disputed workherein.The Employer's collective-bargaining agreementwith the G.A.I.U. recognizes the G.A.I.U. as theexclusive bargaining representative for all lithograph-icproduction employees, encompassing the FoldingCartonDivision, specifically excluded from theI.A.M.'scertificationandcollective-bargainingagreement.Further, article 12 of the G.A.I.U.'sagreement specifically spells out jurisdiction overnew machines or processes involving the method andmanner of the G.A.I.U.'s work production.Unlike the G.A.I.U. contract, however, theI.A.M.'s contract with the Employer contains nosuch protective contract provision regarding intro-duction of new machines or processes.Moreover, the G.A.I.U. and the Employer execut-ed a memorandum of agreement providing for theassignment and payment of the G.A.I.U. membersrelative to work on the roll board sheeter.2.Employer's assignment and past practiceBased on the Employer's purchase of the equip-ment involved specifically for use by its FoldingCarton Division for the purpose of sheeting board tobe processed into cartons by the division and the factthat such equipment had not been previously utilizedby the Employer, the Employer assigned the workhere involved to its employees represented by theG.A.I.U. pursuant to article 12 of its agreement withtheG.A.i.U.,which covers the employees of theFolding Carton Division.3.Relative skills, efficiency, and economy ofoperationsThe Employer strongly favors an award to itsemployees represented by the G.A.W. because ofAsvitams' Union No 39 (7he Craftanan Press, Inc',193 NLRB 577,Local1184,Southern California District Council of Laborers (HM RobertsonPipeline ('onsiruciors).192 NLRB 1078 34DECISIONS OF NATIONALLABOR RELATIONS BOARDtheir skills in performing the disputed work, theproximity of the disputed work to their other duties,and the resulting efficiency and economy of opera-tions.The roll board sheeter is located in an area of theplant immediately adjacent to the lithographicpressroom and also adjacent to the staging areawhere the sheeted board utilized by the FoldingCarton Division is temporarily stored before movingon to the presses. This new equipment, designed toovercome problems of shortage, storage, and use ofsheeted board, is used exclusively by the FoldingCarton Division to satisfy one-third of its sheetedboard requirement.The Employer's assignment of the lithographicfloor help to the operation of the roll board sheeterutilizes the familiarity and skills which those helpershave already acquired in handling and processingsheeted board for the Folding Carton Division. Incontrast, the I.A.M. has never performed cutting inthemanner and form of the roll board sheeter.Paper-sheet cutting, performed by its membersclassified as "sheet cutters," is dissimilar and unrelat-ed to the nature of roll board cutting. Nor can theI.A.M.'s "stockhandlers" provide the skills necessaryfor jogging or curling stock essential to folding boxoperations.Further, due to the similarity of size and complexi-ty of the roll board sheeter to the presses and cuttingand creasing equipment already utilized by theFolding Carton Division, and because all of theequipment utilized by that division processes sheetedboard from the beginning to the end of themanufacturing process, the skills acquired on the rollboard sheeter will prepare an employee for advance-ment to the other pieces of equipment utilized by theFolding Carton Division.Thus, if required to assign this work to RespondentI.A.M., the Employer would bear the burden andexpense of training I.A.M. employees to properlyperform the work now performed efficiently byemployees represented by the G.A.I.U. Additionally,the interrelated duties of the employees of theFoldingCartonDivisionwould be unnecessarilyinterrupted, and time would be needlessly wastedand expense created.We are, therefore, persuaded that the factors ofskill and training, location of the work involved, andefficiency and economy of operations dictate theaward of the work to the Employer's employees whoare representedby the G.A.I.UConclusionUpon the entire record in this proceeding and afterfullconsideration of all of the relevant factors, inparticular the contractual relationship between theEmployer and the G.A.I.U., the natureand locationof the work here in dispute, the skills involved, andtheefficiencyand economy of operations, weconclude that the employees of the Employer whoare represented by the G.A.I.U. are entitled to thework in question,and we shall determine the disputein their favor.Inmaking this determination, weaward the work to the employees of the Employerwho are represented by the G.A.I.U., but not to thatlabor organization or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardherebymakes the following Determination of Dis-pute:1.Employees employed by F. N. Burt Company,Inc.,who are representedby GraphicArts Interna-tionalUnion,Local 261,AFL-CIO,are entitled toperform the work in dispute which involves theoperation of the Employer's new roll board sheetermachine.2.Local 675ofDistrict Lodge 76,InternationalAssociation of Machinists and Aerospace Workers, isnotentitledbymeans proscribed by Section8(b)(4)(D)of the Actto force or require F.N. BurtCompany,Inc.,Cheektowaga,New York, to assignthe above work to machinists represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local 675 of DistrictLodge 76,InternationalAssociation of Machinistsand Aerospace Workers, shall notify the RegionalDirector for Region 3, in writing,whether or not itwill refrain from forcing or requiring F. N. BurtCompany, Inc., bymeans proscribed by Section8(b)(4)(D),to assign the work in dispute in a mannerinconsistent with the above determination.